Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE

1.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the 
(1) method, comprising: 
grouping a first matrix-vector multiplication (MVM) operation of a computation graph with a second MVM operation of the computation graph, wherein the first MVM operation is dependent on a result of the second MVM operation; 
assigning a first crossbar of a dot product engine (DPE) to an operand of the first MVM operation; and 
assigning a second crossbar of the DPE to an operand of the second MVM operation, wherein the first and second crossbars are consecutive
features as recited in independent claim 1. Similar language is used in other independent claim 8; and
(2) system, comprising: 
a dot product engine (DPE) compiler to: 
group operands of a first matrix-vector multiplication (MVM) operation with operands of a second MVM operation in a first group in response to the first MVM operation being dependent on a result of the second MVM operation; and 
group operands of a third MVM in a second group, separate and distinct from the first group, in response to the third MVM operation being independent of a result of the first MVM operation and the result of the second MVM operation; and 
a DPE including a plurality of crossbars and to load a plurality of weight matrices onto the plurality of crossbars according to the grouping of the operands
features as recited in independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/	Primary Examiner, Art Unit 2182